 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of these two companies is not appropriate for purposes ofcollective bargaining.Since the proposed unit is inappropriate, we find that no questionconcerning representation has arisen in this case, and we shall accord-ingly dismiss the petition.[The Board dismissed the petition.]Highway Truck Drivers and Helpers,Local 107, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of AmericaandGeorge F. Paravicini,individually and trading as D.L.W. Transportation Company.Case No. A0-63. November 29, 1963ADVISORY OPINIONThis is a petition filed by Highway Truck Drivers and Helpers,Local 107, affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, herein called thePetitioner, for an Advisory Opinion in conformity with Sections102.98 and 102.99 of the National Labor Relations Board's Rules andRegulations, Series 8, as amended.On October 18, 1963, George F. Paravicini, individually and tradingas D.L.W. Transportation Company, herein called the Employer orprimary employer, filed an "Answer to Petition for Advisory Opin-ion."Thereafter, on October 23, 1963, Bernard Samoff, RegionalDirector for the Fourth Region of the National Labor RelationsBoard, herein called Regional Director, filed a motion to intervene set-ting forth jurisdictional facts developed in the course of his investiga-tion of an unfair labor practice charge filed on September 23, 1963, bythe Employer against the Petitioner in Case No. 4-CP-63. On Octo-ber 28, 1963, the Employer filed an answer to motion to intervene, andon the same date, the Petitioner filed a reply to jurisdictional facts.The motion of the Regional Director to intervene is hereby granted.In pertinent part, the petition, the answer, the intervention, and theanswer and reply to the intervention allege as follows :1.There is pending a complaint in equity filed by the Employeragainst the Petitioner docketed as Court of Common Pleas No. 5 ofPhiladelphia County, June term, 1963, No. 5003, in which the Em-ployer seeks an injunction against the Petitioner's picketing of histruck at the stops and points of delivery which the Employer makesin the course of his business.The complaint in equity alleges that thePetitioner, by its picketing, "is presently engaged in a course of con-145 NLRB No. 23. HIGHWAY TRUCKDRIVERS & HELPERS,LOCAL 107, ETC.213duct designed to cause other persons as well as his present cus-tomer . . . to stop doing business with him."2.The Employer is engaged at 6056 Tackawana Street, Philadel-phia,Pennsylvania, in the general hauling of goods, wares, andmerchandise as a common carrier licensed by the Pennsylvania PublicUtility Commission and by the Interstate Commerce Commission.The Employer's business consists of hauling finished products solelyfrom Parke-Davis & Company, herein called Parke-Davis, to hospitalsand distributors pursuant to a contract with Parke-Davis.3.During the calendar year 1961, the Employer's gross receipts were$47,929.02, while during 1962,they were$50,381.33.During the firsthalf of the calendar year 1963, the Employer's gross receipts amountedto $25,915.69.Thereafter,on July 15, 1963, Parke-Davis notified theEmployer that it was terminating finally its agreement with theEmployer. There is no prospect of contract renewal. After the termi-nation notice,the Employer dismissed his entire work force of threedrivers and sold four of his trucks.He continued operations withParke-Davis on a "call"orad hocbasis, utilizing his own servicesalone, without any employees.There is no indication to what extent,if any, the Employer performs services for other employers. Sincethen the Employer's business with Parke-Davis has continued at therate of $12,000 to $15,000 per year and allegedly will so remain inthe future.4.The Petitioner and the Employer agree that when the Employerbegan to drive his own truck and make deliveries of merchandise,principally for Parke-Davis, from its Cherry Hill, New Jersey, plant,to Pennsylvania, the Petitioner peacefully picketed the truck at thepremisesof Parke-Davis, U.S. Post Offices, and at thepremises ofother neutral secondary employers to whom deliveries were made.5.The Employer does not dispute,as the Petitioner alleges, that atitsCherry Hill plant Parke-Davis annually ships outside the Stateof NewJersey merchandise valued in excess of$50,000, although he"does not know what the total business of Parke-Davis happens to be."Similarly, the Employer has no knowledge of the commerce data ofthe other neutral secondary employers at whose premises the Peti-tionerpicketed his truck, although the Petitioneralso alleges thatall these employers either annually ship outside of Pennsylvaniamerchandise valued in excess of $50,000, or annually make morethan $50,000 in purchases of merchandise which originate outside ofPennsylvania.6.The Petitioner contends that the Employer'soperations alonemeet the Board's jurisdictional standards and that, in any event, asthe injunction complaint in equity alleges secondary activity on thepart of the Petitioner proscribed by Section 8 (b) (4) of the Act, the 214DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard would assert jurisdiction because this activity involves second-ary employers over whose operations the Board would assert jurisdic-tion.On the other hand, the Employer contends that he is not incommerce as defined or as set forth under the Board's jurisdictionalstandards and that the Petitioner's conduct does not violate Section8 (b) (4) of the Act.7.On September 23, 1963, the Employer filed an unfair labor prac-tice charge against the Petitioner in Case No. 4-CP-63 which is pres-ently being investigated by the Regional Director.On the basis of the above, the Board is of the opinion that :1.The Employer is an interstate common carrier engaged in gen-eral hauling of goods, wares, and merchandise at Philadelphia,Pennsylvania.2.The Board will assert jurisdiction over instrumentalities, links,and channels of interstate commerce which derive at least $50,000 perannum from such operations or which perform services valued at$50,000 or more per annum for enterprises over which the Board wouldassert jurisdiction.H P 0 Service, Inc.,122 NLRB 394, 395. Thecurrent Board standard for the assertion of jurisdiction of nonretailenterprises requires an annual minimum of $50,000 inflow or outflowacross State lines, direct or indirect.Siemens Mailing Service,123NLRB 81, 85.3.In view of the Petitioner's activity affecting neutral secondaryemployers such as Parke-Davis, whether or not the Employer's opera-tions by themselves meet the aforesaid H P0 Service, Inc.,standard,need not be decided.For the purposes of this Advisory Opinion, weshall assume that they do not. In cases involving secondary activityby a union which may be violative of Section 8 (b) (4) of the Act where,as here assumed, the Employer's operations do not meet the Board'sjurisdictional standards, the Board will take into consideration forjurisdictional purposes not only the operations of the primary em-ployer, but also the entire operations of the secondary employers atthe locations affected by the alleged conduct involved.'The Peti-tioner's picketing of the Employer's truck at Parke-Davis' CherryHill plant was activity which affected that plant, and, as indicatedabove, Parke-Davis annually has out-of-State shipments of more than$50,000 from that plant.As such out-of-State shipments constitutesufficient outflow under theSiemonsnonretail standard, the Boardwould assert jurisdiction over Parke-Davis.2 In these circumstances,and in accord with established Board precedent, the Board would as-sert jurisdiction over the primary employer and Parke-Davis, the sec-1 SeeCharles H. Norman, atal,d/b/a Tri-Cities Broadcasting Company,138 NLRB 239,and cases cited in footnote 2 therein.2In the past,the Board has asserted jurisdiction over the operation of Parke-Davis.See 85 NLRB 533, 52 NLRB 1251, 51 NLRB 179, and 33 NLRB 316. LOCAL UNION NO. 519, ETC.215ondary employer affected by the Petitioner's activity, whether or notsuch activity is, in fact, violative of Section 8(b) (4) of the Act.'Accordingly, the parties are therefore advised, under Section 102.103of the Board's Rules and Regulations, Series 8, as amended, that onthe allegations here present, the commerce operations of the primaryemployer and those of secondary employer Parke-Davis at CherryHill, New Jersey, the location affected by the Petitioner's secondaryconduct, are such that the Board would assert jurisdiction with respectto labor disputes cognizable under Section 8 or 10 of the Act.4SeeTerrizzi Beverage Company,137 NLRB 495, and cases cited in footnote 5 therein.In view of our determination herein,it has been unnecessary to consider the commercedata of the other neutral employers involved in the Petitioner's picketing activity.Local Union No. 519, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,and its business agent,George T. FitzpatrickandCenter Plumbing and Heating Corp.andLocal 349, International Brotherhood of Electrical Work-ers, AFL-CIOand L &M Electric Company,Inc.Cases Nos.12-CC-260 and 12-CC-263.December 2, 1963DECISION AND ORDEROn August 2, 1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had engaged in certain unfair labor practices but recom-mending a dismissal of the complaints in their entirety, as set forth inthe attached Intermediate Report.Thereafter, the General Counselfiled exceptions to the Intermediate Report and a brief, and each ofthe Respondent Unions filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record, including the exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications.The Trial Examiner found, and we agree, that the Respondentsviolated Section 8(b) (4) (ii) (B) by picketing Golden DevelopmentCorporation and its selling agent, Intercity Realty Company, at the145 NLRB No. 21.